Citation Nr: 1042857	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  08-06 905A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1958 to February 
1981.

This matter arises before the Board of Veterans' Appeals (Board) 
from a February 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  

In February 2010, the Veteran testified at a video conference 
hearing in front of the undersigned Acting Veterans Law Judge.  
The transcript of the hearing has been reviewed and is associated 
with the claims file.

The issue of entitlement to service connection for ischemic heart 
disease has been raised by the record but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and it 
is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for hypertension 
and a heart disorder are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent evidence of record shows that the Veteran's 
tinnitus is related to his exposure to acoustic trauma during 
active military service.


CONCLUSION OF LAW

Tinnitus was incurred in active military service.  38 U.S.C.A. 
§§ 1110, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Previous Board Remand

In December 2009, the Board remanded the case to the RO via the 
Appeals Management Center (AMC) for further development of the 
Veteran's claims.  Specifically, the Board ordered the AMC to 
schedule the Veteran for a hearing with a Board member.  A remand 
by the Board confers upon the Veteran, as a matter of law, the 
right to compliance with the remand orders.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  When remand orders are not complied 
with, the Board must ensure compliance.  However, only 
substantial compliance, not strict compliance, is necessary.  
D'Aries v. Peake, 22 Vet. App. 97 (2008).  The Veteran testified 
at his video conference hearing in February 2010.  Based on the 
foregoing, the Board finds that the AMC substantially complied 
with the December 2009 remand.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010). 
 
Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth 
element notice as required under Pelegrini II, effective May 30, 
2008).

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, remand and subsequent RO actions may "essentially cure 
[] the error in the timing of notice"). VCAA notice should also 
apprise the claimant of the criteria for assigning disability 
ratings and for award of an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

In light of the full grant of benefits for the Veteran's claim of 
entitlement to service connection for tinnitus, the Board notes 
that no further notification or assistance is necessary to 
develop facts pertinent to the claim at this time. 

Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2010).  As a general matter, service connection for a disability 
on the basis of the merits of such claim requires (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 

If a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 3.303(b) 
(2010).  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2010).  

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  However, lay persons can provide 
an eye-witness account of a veteran's visible symptoms.  See, 
e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) 
(competent lay evidence concerning manifestations of  disease may 
form the basis for an award of service connection where a 
claimant develops a chronic disease within a presumptive period 
but has no in-service diagnosis of such disease).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Also, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

Analysis

The Veteran contends that he is entitled to service connection 
for tinnitus.  He asserts that his ears started ringing after he 
was exposed to acoustic trauma aboard the USS Providence.  
Specifically, the Veteran claims that he was assigned work as an 
ammunition handler for six-inch guns in a battle station during 
general quarter without hearing protection.  
  
At the outset, the Board acknowledges that the Veteran is 
competent to identify and report the observable manifestations of 
his diagnosed tinnitus, as well as the acoustic trauma he was 
exposed to during service.  On that note, the Board notes that 
the Veteran has consistently stated that his ears began ringing 
in service as a result of his assignment as an ammunition handler 
in six-inch gun mounts.  He has also stated that the ringing in 
his ears has never stopped, stating that the ringing began in 
service and then describing the current ringing in his ears with 
the term "lately."  The Board finds that there is nothing 
intrinsically implausible about his accounts of exposure to 
acoustic trauma in service and notes that there is no evidence in 
the record to contradict his accounts.  Thus, the Board concedes 
both the Veteran's exposure to acoustic trauma in service and his 
description of ringing in his ears during service.    

Furthermore, the only competent medical opinion of record 
regarding the etiology of the Veteran's tinnitus is an opinion 
the Veteran submitted to the RO from his private doctor, Dr. 
N.J.B.B.  The Veteran described an intermittent high-pitched 
ringing sound in both ears with decreased hearing acuity 
bilaterally.  Dr. N.J.B.B. opined that the Veteran's problems 
with tinnitus are at least as likely as not caused by his time in 
the Navy.  In a separate treatment record, the same doctor stated 
that the Veteran's tinnitus was probably due to acoustic trauma.  
There is no evidence to the contrary.  

Since the evidence of record establishes a nexus between the 
Veteran's active military service and his tinnitus, the Board 
finds the evidence supports the claim.  Therefore, service 
connection for tinnitus is warranted, and the Veteran's appeal is 
granted.  



ORDER

Service connection for tinnitus is granted.

REMAND

After careful review of the record, the Board finds that a remand 
for additional development is necessary before proceeding to 
evaluate the merits of the Veteran's claims of entitlement to 
service connection for hypertension and a heart disorder.

VA has a duty to assist a Veteran in obtaining evidence necessary 
to substantiate his claim, including continuing to make efforts 
to obtain records from a federal department or agency until those 
records are obtained unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.  38 U.S.C.A. § 5103A.  During the course 
of the appeal, the RO requested the Veteran's complete service 
treatment records in August 2007 but received a response that the 
service treatment records had already been furnished.  However, 
the only service treatment records associated with the claims 
file are those related to his eye disorder.  Therefore, upon 
remand, the RO/AMC should use appropriate means to request the 
Veteran's complete service treatment records from the appropriate 
records custodian and associate them with the claims file.  

After the aforementioned development is completed, the RO or AMC 
should schedule the Veteran for a compensation and pension 
examination for his claimed hypertension and heart disorder.  VA 
must provide a compensation and pension examination to a Veteran 
when the information and evidence of record (1) contains 
competent lay or medical evidence of a current diagnosed 
disability; (2) establishes that the Veteran suffered an event, 
injury, or disease in service, or has a disease or symptoms of a 
disease listed in 38 C.F.R §§ 3.309, 3.313, 3.316, and 3.317 
manifesting during the applicable presumptive period if the 
Veteran has the required service to trigger the presumption; and 
(3) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  38 C.F.R. § 3.159(c)(4)(i) (2010).  The Veteran has 
been diagnosed with an atherosclerotic aorta and hypertensive 
heart disease.  He has also presented evidence of high blood 
pressure in service.  Furthermore, the Veteran's private 
physician indicated in March 2008 that the Veteran's current 
disability may be associated with his service.  Nevertheless, he 
has never been afforded a compensation and pension examination to 
determine whether his hypertensive heart disease or 
atherosclerotic aorta are at least as likely as not caused by or 
aggravated by his period of active military service.  Therefore, 
on remand, the Veteran should be afforded an examination in order 
to obtain an opinion regarding the etiology or onset of his 
claimed hypertension and heart disorder.

 Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records 
Center or other appropriate source and 
obtain the Veteran's complete service 
treatment records.  If the NPRC reports 
that another location has the records, 
attempts to obtain them from the alternate 
site should be made.  If no further records 
are available, it should be so certified.

2.	After obtaining the Veteran's complete 
service treatment records if they are 
available, schedule the Veteran with an 
appropriate examination to determine the 
etiology or onset of his claimed 
hypertension and heart disorder.  The 
claims file and a copy of this remand must 
be made available to and reviewed by the 
examiner prior to the requested 
examination.  The examiner should indicate 
in the report that the claims file was 
reviewed.  All necessary tests should be 
conducted, and the examiner should review 
the results of any testing prior to 
completion of the report.  

The examiner should specifically state 
whether or not the Veteran's hypertension 
and heart disorder are at least as likely 
as not (i.e., probability of 50 percent) 
caused by or aggravated by his period of 
active military service.  
The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  If the examiner 
is unable to give such an opinion without 
resorting to mere speculation, the 
examiner should state so and give the 
reasons why.  

3.	After any additional development deemed 
necessary is accomplished, the claims for 
service connection for hypertension and a 
heart disorder should be readjudicated.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case that contains notice 
of all relevant actions taken, including a 
summary of the evidence and applicable 
law, as well as regulations considered 
pertinent to the issues.  An appropriate 
period of time should be allowed for 
response by the Veteran.  Thereafter, the 
case should be returned to the Board if in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


